           Case 1:20-cv-01949-VEC Document 29 Filed 08/31/20 Page 1 of 4




August 31, 2020

Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:      Chevrestt v. Barstool Sports, Inc. (1:20-cv-1949-VEC)

Dear Judge Caproni:

In compliance with the Court’s order, I respectfully submit that I have completed the following
CLE programs:

      1) Ethical Law Office Management for Solo Practitioners

      2) Flying Solo: Managing Your Practice, Your Team, and Your Finances

      3) Litigation Issues for Small Law Firms and Solos

      4) Transforming a Solo Practice with Practice Management Software

      5) Admitting our mistakes: Owning up to Lawyer Missteps and the Perilous Consequences
         of Trying to Bury Professional Error

      6) Time Management for Attorneys: Eight Essential Elements

Attached in Exhibit A please find proof of completion. Due to technical glitch, I am still waiting
on one certificate from the American Bar Association. I am attaching in Exhibit A the e-mail to
the ABA asking for the certificate of completion.

One program entitled Panel of Lawyers Who are Doing it: Practice Management Technology to
Grow Your Solo/Small Law Practice Ethically was not recorded and thus I was unable to watch
this program on-line. However, instead of watching only two of the following in number 5 in
your Honor’s Order, I watched all three programs. What I learned in Admitting our mistakes:
Owning up to Lawyer Missteps, is relevant here because I didn’t realize that this program was
only available as a live event and was not going to be recorded like the other programs identified
above. I apologize to the Court for this mistake.

What I learned from each course:

      1) Ethical Law Office Management for Solo Practitioners
     Case 1:20-cv-01949-VEC Document 29 Filed 08/31/20 Page 2 of 4


       a. Risk- Pros and Cons of starting your own practice
              i. Pros:
                     1. Establishing a name in the community
                     2. Long-Term Profitability
                     3. Self-Gratification
             ii. Cons:
                     1. Start-Up Costs
                     2. Lack of Office Support
                     3. No Initial Salary/Benefits
                     4. Ethical Conundrums

2) Flying Solo: Managing Your Practice, Your Team, and Your Finances

       a. Practice Management Software
               i. Clio- client has push notifications, cloud based, push to all your devices,
                  docket management system, task management, integrated payment system,
              ii. PracticePanther- generate bills, works with Microsoft, integration with
                  QuickBooks, client portal, notifications and chat
             iii. Filevine- case management, in-house texting, integrated bills
             iv. Needles- comprehensive workflow automation, advance document
                  management
              v. Avaza- project management, resource scheduling, online timesheets,
                  expense management, recurring invoicing
             vi. Rocket Matter- fully customizable matter templates, business intelligence

3) Litigation Issues for Small Law Firms and Solos

       a.         Use technology to your advantage
               i. Videoconferening (Skype, zoom, facetime
              ii. Hands-free, good-quality phone service
             iii. Second Monitor or Screen
             iv. Fast Wifi Connection
              v. Get a Tablet for document management
       b.         Keep Your Cases Moving
               i. Delay is a Defendant’s friend
       c.         Depositions
               i. Video
              ii. Skype
             iii. Share screen
       d. Strengths/Advantages of Smaller Firms
               i. Flexible Pricing
              ii. Lower overhead
             iii. Nimble Decisive management
             iv. Unique, specialized strategy choices
              v. No conflict

4) Transforming a Solo Practice with Practice Management Software



                                           2
         Case 1:20-cv-01949-VEC Document 29 Filed 08/31/20 Page 3 of 4


           a. Importance of having Practice Management Software (helps manage your
              practice, efficiently and more producibility)
                  i. PracticePanther- Email, Save in native formats In PDF, time activated
                      when email opened/closed, synchronization with outlook and/gmail
                 ii. SmokeBall- Automated/one touch filing in folder or matter
                      learning/matter, Coordinate with existing folders in Outlook/Gmail

   5) Admitting our mistakes: Owning up to Lawyer Missteps and the Perilous Consequences
      of Trying to Bury Professional Error

       Don’t be afraid of owning up to your own mistakes
          a. Ethics- guidelines that state the dos and don’t in a specific context
          b. Professionalism- specific traits expected of a professional
          c. Civility and Respect- good not behavior
          d. Integrity- work on the clock
          e. Keep your promises-
          f. Commitment- stay dedicated
          g. Character- dependable, open-minded.
          h. Punctual- Be on table


   6) Time Management for Attorneys: Eight Essential Elements

Manage your day-to-day by planning in the beginning of the day what your day will look like

Key to Success
   1) There will be phases of personal response
   2) Know that feelings can be displaced
   3) Be Patient with self and others as you adjust
   4) Extra communication is essential
   5) Negotiate w colleagues and family
   6) Balance structure and flexibility

Routines are critical
   a) Sleep patterns
   b) Meal and Snack Times
   c) Break Times
   d) Exercise and self-care
   e) Media Consumption
   f) Family/Friend Time
   g) Workspace Organization
   h) Colleague Meeting Time

The Eight Elements
   a) Plan Effectively- Daily, Quarterly, Annually
   b) Capture & Update Tasks
   c) Prioritize & Schedule
   d) Train, Delegate & Supervise


                                                3
         Case 1:20-cv-01949-VEC Document 29 Filed 08/31/20 Page 4 of 4


   e)   Organize Info & Email
   f)   Optimize Procedures
   g)   Frame Boundaries
   h)   Cultivate Self-Awareness

Mindfulness
   a) Paying attention in a particular way: on purpose in the present moment and non-
      judgmentally so you can be your physically, emotion, and cognitive best.

Based upon what I learned in the above CLE’s, I am continuing to learn new things in my
practice management software to run things more efficiently and smoothly. I also am making
sure to own up to my mistakes that do happen. I am also improving my time management skills
by implementing some of the essential guidelines learned such as managing a plan at the
beginning of the day. I am changing the way I use technology such as calendaring to make sure
tasks get done on time and items get docketed correctly. I have also learned to delegate tasks that
can be delegated to make the work flow more efficient.

I thank the Court for recommending these CLE programs and look forward to continuing to
implement what I learned into my practice.


                                                     Respectfully submitted,

                                                     /s/Richard Liebowitz
                                                     Richard P. Liebowitz




                                                 4
